Citation Nr: 0605029	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  96-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for perforation of the 
left tympanic membrane, on a direct basis or as secondary to 
service-connected residuals of a head injury.

2.  Entitlement to service connection for diplopia and 
dizziness, on a direct basis or as secondary to service-
connected residuals of a head injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

4.  Entitlement to an increased rating for residuals of a 
head injury manifested by headaches, currently evaluated as 
30 percent disabling.

(The issue of entitlement to service connection for 
depression is the subject of a separate decision of the 
Board.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to July 
1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of May 1992, 
December 1993, July 1995, and March 1996, from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  During the pendency of the appeal, the veteran's 
case was transferred to the Jackson RO.

The case was remanded in December 1998 to afford the veteran 
a hearing before the Board.  It was again remanded in 
December 2000 for additional development of the record.  It 
was returned to the Board for appellate consideration in 
March 2005.

The veteran and his wife testified before a hearing officer 
at the RO in July 1991 and July 1996.  They also testified 
before a Veterans Law Judge at the RO in May 2000, and before 
an Acting Veterans Law Judge via videoconferencing technology 
in May 2005.  Both are among the signatories to this 
decision.  Transcripts of the veteran's hearings have been 
associated with the record.

The issue of an increased rating for residuals of a head 
injury manifested by headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that a perforated left 
tympanic membrane was incurred in service or is related to 
the veteran's service, nor is it shown to have been caused or 
aggravated by the service-connected residuals of a head 
injury.

2.  The evidence does not show that diplopia and dizziness 
were incurred in service or are related to the veteran's 
service.

3.  In an April 1992 decision, the Board determined that 
service connection for hearing loss disability was not 
warranted.  

4.  With respect to left ear hearing loss disability, the 
evidence received since the Board's April 1992 decision is 
cumulative or redundant of evidence previously of record and 
is not so significant that it must be considered to fairly 
decide the merits of the veteran's claims. 

5.  With respect to right ear hearing loss disability, the 
evidence received since the Board's April 1992 decision is 
not cumulative or redundant of evidence previously of record 
and is so significant that it must be considered to fairly 
decide the merits of the veteran's claims. 

6.  Right ear hearing loss disability was not incurred in 
service and is unrelated to the veteran's service, nor is it 
shown to have been caused or aggravated by the service-
connected residuals of a head injury.


CONCLUSIONS OF LAW

1.  A perforated left tympanic membrane was not incurred in 
or aggravated by active military service, nor is it 
proximately due to or the result of the service-connected 
residuals of a head injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

2.  Diplopia was not incurred in or aggravated by active 
military service, nor is it proximately due to or the result 
of the service-connected residuals of a head injury.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).

3.  The Board's April 1992 decision is final.  38 U.S.C.A. 
§ 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2005).  

4.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for left ear hearing 
loss disability has not been received.  38 U.S.C.A. §§ 5108, 
7104(b), 7108 (West 2002); 38 C.F.R. §§ 3.156 (2001), 20.1100 
(2005).

5.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for right ear hearing 
loss disability has been received.  38 U.S.C.A. §§ 5108, 
7104, 7108 (West 2002); 38 C.F.R. §§ 3.156 (2001), 20.1100 
(2005).

6.  Right ear hearing loss was not incurred in or aggravated 
by active military service, nor is it proximately due to or 
the result of the service-connected residuals of a head 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  

The Court also specifically recognized that where the notice 
was not mandated at the time of the initial AOJ decision, as 
is the situation in the veteran's case, the AOJ did not err 
in not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In the present case, the claims at issue were received before 
the enactment of the VCAA.  Nonetheless, at the outset of the 
veteran's claims, he was informed of the evidence necessary 
to substantiate his claims.  A Statement of the Case (SOC), 
issued in May 1996, provided notice to the veteran of the 
evidence necessary to support his claims.  Supplemental 
statements of the case (SSOCs) dated in February 1997, 
November 1999, May 2004, and April 2005 also provided notice 
to the veteran of the evidence of record regarding his claims 
and why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in January 2000, February 2002, April 
2003, and February 2005 also instructed veteran regarding the 
evidence necessary to substantiate the claims and requested 
that he identify evidence supportive of the claims.  The 
Board's December 2000 remand also provided information 
regarding the evidence and information necessary to 
substantiate the veteran's claims.

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone VA examinations.  The RO has 
complied with the Board's December 2000 remand in attempting 
to obtain VA treatment records and service medical records.  
The veteran has been afforded the opportunity to testify 
before an RO hearing officer and two Veterans Law Judges.  

Further, neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  

Based on the above, the Board finds that VA has complied with 
the notice requirements of the VCAA and the implementing 
regulations.  Therefore, the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation 
establishes that disability that is due to a service-
connected disease or injury shall be service connected.  This 
necessarily includes any increase in disability.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz.) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz. are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 2002).

Service Connection for Perforated Left Tympanic Membrane

The veteran's service medical records are silent regarding 
any diagnosis, complaint, or abnormal finding pertaining to 
ear disease.  Therefore, the evidence does not show a chronic 
ear disorder during his military service.

Next, in June 1979, some 16 years after discharge from active 
duty, the veteran underwent a left tympanoplasty with 
complete mastodectomy and temporalis muscle fascial graft due 
to a perforated left tympanic membrane and left chronic 
mastoiditis and otitis media.  An October 1980 treatment 
record shows a finding of a small perforation in the left 
graft.  

Several years later, a February 1990 VA consultation report 
indicated that there was a large perforation in the veteran's 
left tympanic membrane and that it was draining.  An 
audiologist recommended continued follow-up for a chronic 
middle ear problem on the left.

On VA examination in November 1995, the veteran's history was 
reviewed.  Examination revealed a small perforation in the 
left ear drum.  The examiner indicated that the perforation 
was of unknown etiology but that it could not be related to 
any head injury.

At his May 2000 Board hearing, the veteran testified that he 
had undergone surgery on his left ear because there was a 
hole in his eardrum.  He stated that at that time, he had 
suffered from ear infections.  His wife attributed the 
infections to sinus drainage.  She stated that the veteran 
continued to have problems in spite of the surgery.

At his May 2005 Board hearing, the veteran testified that he 
had one episode of earache in November 1960, and that he bled 
from his ear at that time.  He maintained that the 
perforation of his left eardrum was caused by loud noise 
exposure in service.

Upon careful review of the evidence, the Board finds that the 
evidence does not support a claim for entitlement to service 
connection for a perforated left tympanic membrane.  In this 
regard, the Board notes that the veteran's service medical 
records are silent regarding any ear disease.  Moreover, the 
first evidence of ear infection and perforation of the left 
tympanic membrane dates to June 1979, many years after the 
veteran's discharge from service.  Further, the evidence does 
not associate the veteran's current left ear disorder with 
any incident of his military service, or to his service-
connected head injury residuals.

The evidence of a nexus between the veteran's perforated left 
tympanic membrane and his military service is limited to the 
veteran's own statements.  While he is competent to attest to 
matters susceptible to lay observation, he is not competent 
to provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Whether this current disability is related to his 
service is a medical question.  Therefore, the veteran's lay 
opinion concerning the etiology of his perforated left 
tympanic membrane is of no evidentiary value.  

In light of the above discussion, the Board concludes that 
the preponderance of evidence is against the veteran's claim.  
Accordingly, service connection for perforated left tympanic 
membrane is denied.

Service Connection for Diplopia and Dizziness

During his separation physical examination in February 1958, 
the veteran reported occasional dizziness upon standing after 
prolonged sitting.  He was found to be neurologically normal 
and qualified for separation.  At the time of his second 
separation examination in July 1963, he did not complain of 
dizziness.  He was again found to be neurologically normal 
and qualified for separation.

At a February 1990 VA examination, many years after military 
discharge, the veteran related numerous complaints, including 
dizziness when standing up from a sitting position, and 
occasional blurriness of the eyes.  He reported that he had 
been injured in a skiing accident, when he hit a tree.  He 
stated that he had a period of unconsciousness and was 
hospitalized for about three weeks.  Neurological examination 
revealed normal gait and station.  Strength was good and 
coordination was adequate.  Sensory survey and cranial nerves 
were unremarkable.  The impression was headaches since 1962.

A further VA examination was conducted in November 1993.  The 
veteran reported that he had headaches twice a week and that 
they were occasionally associated with dizzy spells.  He also 
complained of dizzy spells while sitting and sometimes when 
he suddenly arose from sitting.  The examiner noted that the 
veteran was medicated for his headaches, his heart, ulcers, 
and low back pain.  

Neurological examination revealed normal cranial nerves.  The 
veteran's motor system showed fairly good strength and his 
reflexes were symmetrical.  There was mild tremulousness of 
the extremities and his sensory system was normal.  His 
cerebellar system showed no obvious abnormality.  Stance and 
gait were within normal limits.  The impression included 
dizzy spells.  The examiner opined that such might be related 
to some kind of vertebral basilar insufficiency or to some of 
the drugs that the veteran was on.

In an October 1994 written statement, the veteran indicated 
that he continued to have dizzy spells, which were usually 
precipitated by getting up from a sitting position, bending 
over, or turning his head.  He stated that he had recently 
started having double vision.  A January 1995 VA consultation 
sheet reflects the veteran's complaint of double vision.  The 
assessment was posterior circulation transient ischemic 
attacks (TIAs).

Upon VA neurological examination in December 1994, the 
veteran complained of episodes of vertigo in the previous 10 
months.  He also indicated that he had double vision and 
blurriness of his vision associated with the dizziness.  He 
stated that during these episodes he had a funny feeling that 
felt as if he was drunk, and that he had to grab something or 
sit down to avoid falling.  He stated that he had experienced 
about 10 episodes in the previous 10 months and that they 
lasted for three to five minutes.  He denied dysphasia or 
slurred speech associated with the episodes.  

The veteran's history was reviewed, to include his head 
injury in 1962.  He stated that he had experienced dizziness 
since that time, but that the double vision had started just 
10 months previously.  The examiner noted that the veteran 
also had a history of hypertension and that he had suffered a 
heart attack six years previously.  

On physical examination, cranial nerves were unremarkable.  
Muscular strength was symmetrical and 5/5.  There was no 
sensory deficit, and deep tendon reflexes were symmetrical.  
The veteran had good finger to nose coordination and did not 
have any ataxia.  

The examiner opined that the quality of the veteran's 
dizziness that he had experienced over the previous 10 months 
was not associated with his head trauma.  He indicated that 
the dizzy spells fit into the diagnosis of posterior 
circulation TIAs, and recommended that the veteran be seen in 
neurology for a workup.

A June 1995 VA vascular surgery treatment record indicates 
the veteran's complaints of dizziness and blurred vision.  He 
endorsed vertigo.  On further testing, the veteran was found 
to have normal internal carotids and was discharged from the 
vascular surgery service.  

On VA examination in August 1995, the veteran reported 
headaches since he was involved in a Jeep accident during 
service.  He also described intermittent episodes of 
dizziness and periods of double vision, occurring two to 
three times per week.  He denied losing consciousness or any 
jerking or clonic tonic activity during such spells.  

On neurologic examination, there was no significant 
impairment in language or cognitive functioning.  Cranial 
nerve examination was unremarkable.  Motor examination 
revealed no asymmetry in any extremity, with no focal wasting 
or fasciculation.  Motor strength was normal.  No loss of 
sensory modalities was noted in any of the dermatomes.  
Reflexes were symmetrical and gait and coordination functions 
were normal.  

Diagnoses included possible recurrent TIAs manifesting 
dizziness and vision disturbance.  The examiner indicated 
that the veteran was known to the neurology service and was 
being treated for dizziness.  

An additional VA examination was carried out in November 
1995.  The veteran indicated that his dizzy spells started 
with a feeling of light headedness and true vertigo, and that 
his gait would become unsteady and he would stagger.  He 
indicated that the episodes included double vision.  He 
stated that the attacks lasted from five to ten minutes and 
that they had always resolved without residual.  

Neurological testing revealed moderate gait ataxias on tandem 
testing, but were otherwise within normal limits.  Diagnoses 
were distant history of head trauma and vertebrobasilar 
insufficiency (TIA).  The examiner noted that the TIAs were 
unrelated to the veteran's service-connected head injury.

A June 1996 treatment record indicates post traumatic 
headaches and vertigo status post closed head injury.  The 
veteran was given medication for the vertigo.  In July 1996, 
the veteran reported that his vertigo remained unchanged.  

At his July 1996 hearing, the veteran testified that he had 
dizzy spells during which the room began to spin and he saw 
double.  He stated that the double vision had started in the 
previous two years.  He maintained that it was due to his 
military head injury because he always had a headache after 
an attack.  He denied having a vascular circulation problem.  

On VA neurological examination in July 1999, the veteran 
reported that he had sustained a skull fracture with loss of 
consciousness in 1962.  With regard to his headaches, the 
veteran denied that they were associated with any particular 
visual or other neurological symptoms.  

On VA neurological examination in January 2003, the veteran 
stated that he had dizziness since his 1962 head injury.  He 
related that when he felt dizzy, he lost his balance and 
sometimes fell.  He also reported a history of double vision.  
The examiner noted that there was a history of intercurrent 
injuries that might be associated with the veteran's 
dizziness and double vision.  

The examiner indicated that he was unable to distinguish the 
effect of the intercurrent injuries.  He advised that the 
veteran should be examined at the New Orleans VA Medical 
Center (VAMC), as that facility had rendered the veteran's 
care and was more familiar with his history.

Although an additional VA neurological examination was 
conducted at the New Orleans VAMC in January 2004, the 
examination report does not address the veteran's complaints 
of dizziness and double vision.  An August 2004 VA outpatient 
treatment record shows a list of the veteran's active 
medications, to include a medication for dizziness.

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for diplopia and 
dizziness is not warranted.  In this regard, the Board notes 
the first post service medical evidence of dizziness and 
double vision dates to February 1990, many years after the 
veteran's discharge from service.  

The Board acknowledges that on discharge examination in 1958, 
the veteran complained of dizziness upon arising from a 
seated position.  However, no clinical findings were made at 
that time and the veteran was found qualified for discharge.  
Moreover, the evidence does not show complaints, diagnoses, 
or abnormal findings related to dizziness in the records 
pertaining to the veteran's second period of enlistment, and 
he did not complain of dizziness or visual disturbance on 
physical examination at discharge in 1963.  

Next, there is no evidence of record that associates the 
veteran's complaints of dizziness and double vision with any 
incident of his military service, or to his service connected 
head injury residuals.  In fact, VA examiners in November 
1993, December 1994, and November 1995 stated that the likely 
cause of these symptoms were TIAs.  The November 1995 
examiner additionally rendered a medical opinion that the 
TIAs were not related to the veteran's service-connected head 
injury.

In assigning high probative value to these reports, the Board 
notes that the examiners had the claims file for review, 
specifically discussed some of the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted complete examinations.  There is no indication that 
the VA examiners were not fully aware of the veteran's past 
medical history or that they misstated any relevant fact.  
Therefore, the Board finds the VA examiners' opinions to be 
of great probative value.

The evidence of a nexus between the veteran's symptoms of 
dizziness and diplopia and his military service is limited to 
the veteran's own assertions.  While he is competent to 
attest to matters susceptible to lay observation, he is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Whether this current disability is related 
to his service is a medical question.  Therefore, the 
veteran's lay opinion concerning the etiology of his 
dizziness and diplopia is of no evidentiary value.  

The preponderance of evidence is against the veteran's claim.  
Accordingly, service connection for diplopia, claimed as 
dizziness, is denied.

New and Material Evidence Claim

Generally, a claim which has been denied in an unappealed RO 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

The Board observes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim to reopen was received prior to that date, 
the amended regulations are not for application.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's claim of entitlement to service 
connection for a hearing loss disability and recurrent ear 
infections in May 1990, noting that the veteran's hearing was 
normal through service and that there was no evidence of any 
recurrent ear infections or perforated eardrums during 
service.  

In an April 1992 decision the Board denied service connection 
for hearing loss, determining that the veteran did not have 
hearing loss disability in the right ear within the meaning 
of 38 C.F.R. § 3.385, and that left ear hearing loss was not 
shown until many years following separation from service.  

The evidence of record at the time of the Board's April 1992 
decision included the veteran's service medical records, 
which are silent for any diagnosis, complaint, or abnormal 
finding pertaining to the veteran's hearing.  On discharge 
examination in 1963, the veteran's hearing was measured as 
15/15 on whispered voice testing.  

Also of record at the time of the Board's April 1992 decision 
were various VA and private treatment records.  A June 1979 
surgical report shows that the veteran underwent left 
tympanoplasty with complete mastodectomy and temporalis 
muscle fascial graft due to a perforated left tympanic 
membrane and left chronic mastoiditis and otitis media.

A May 1988 private treatment record reflects a problem list 
including deafness in the left ear.  A November 1989 VA 
consultation sheet reflects the veteran's report of chronic 
ear drainage since 1960.  He related the drainage to hearing 
artillery firing.  The provider noted that the veteran's left 
tympanic membrane was perforated, and indicated the veteran's 
report that a patch 10 years previously had been 
unsuccessful.  

A VA audiology note dated in December 1989 indicates that the 
veteran had borderline normal hearing in his right ear and 
moderate to severe mixed loss through 3000 Hz. and profound 
sensorineural loss at 4000 Hz. and above in the left ear.  
The veteran reported a perforated tympanic membrane.  

The report of a February 1990 VA examination indicates that 
the veteran had hearing in the right ear that was within 
normal limits.  The left ear had severe sloping mixed loss 
with a conductive component that was consistent with the 
veteran's history of left middle ear disease and eardrum 
perforation.  

The transcript of a July 1991 hearing before an RO hearing 
officer was also of record at the time of the Board's April 
1992 decision.  However, the veteran did not offer testimony 
regarding hearing loss at that time.

The evidence added to the record since the Board's April 1992 
decision includes private and VA treatment records, written 
statements from the veteran, and testimony from the veteran 
and his wife.

VA treatment records added since the Board's April 1992 
decision reflect that in March 1995, the veteran's right ear 
had normal hearing sensitivity and that there was a 
moderately severe mixed hearing loss in the left ear.  On VA 
audiological examination in November 1995, the pure tone 
threshold for the veteran's right ear was 40 decibels at 4000 
Hz.  

In June 1999, the veteran submitted a photograph of the 
weapon he claimed to work with in the Army.  He stated that 
the rear blast from the 106 Recoilless weapon could uproot 
trees with eight-inch trunks.  He indicated that he and his 
colleagues did not wear earplugs because they had to listen 
for the squad leader.

At his May 2000 hearing, the veteran submitted a photograph 
of the gun he worked on while in the Army and explained how 
it operated.  He stated that he did not wear ear plugs while 
firing it.  He related that he knew within 30 days of 
discharge that he had a hearing problem.  He noted that he 
had been given a hearing aid.  The veteran's wife testified 
that his hearing had gotten worse over the years.

At his May 2005 Board hearing, the veteran maintained that 
noise exposure had caused his hearing loss.  He related that 
he had worked with heavy weapons for eight years, and that he 
had trouble with his ears during service.  He reported that 
he sought medical attention in Korea when he had pain and 
bleeding from his ears.  He stated that he knew immediately 
after service that he had problems hearing because his family 
noted that he talked loudly.  He testified that he had worn 
hearing aids for 10 years.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board has concluded that new and material evidence 
has not been received to reopen the veteran's claim of 
entitlement to service connection for left ear hearing loss 
disability.  

The evidence pertaining to the veteran's military 
occupational specialty was before the Board in April 1992.  
The Board also considered the evidence of the hearing loss 
disability that time.  The previous Board denied the 
veteran's claim because there was no evidence of left ear 
hearing loss in service, no evidence of left ear hearing loss 
within one year of service, and no evidence of a relationship 
between the veteran's left ear hearing loss and his military 
service.  

To the extent that the evidence discussed above has been 
offered in an attempt to establish that the veteran's hearing 
loss disability was incurred during his military service, the 
Board notes that such evidence constitutes, essentially, 
reiterations of the veteran's assertions made in connection 
with the prior (April 1992) denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 3.156(a).  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In any event, as the veteran is not shown to possess the 
appropriate medical expertise and training to competently 
offer an opinion as to whether he currently has residuals of 
injuries incurred during his active military service, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the unsupported lay statements, even if new, 
can not serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The medical evidence added to the file since the Board's 
April 1992 decision is not new and material, in the sense 
that it fails to demonstrate that the veteran's current left 
ear hearing loss disability was incurred in service or is 
otherwise related to service.  As such, this evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
April 1992 Board decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the veteran's left ear hearing loss was incurred during 
his military service.  

While the Board recognizes the effort that he has invested in 
attempt to support his claim, the evidence added to the 
record since the Board's April 1992 decision fails to support 
a finding that the veteran's left ear hearing loss disability 
was incurred during service or is otherwise related thereto.  
As such, none of the evidence is new and material for the 
purpose of reopening the claim.

With respect to the veteran's right ear hearing loss 
disability, the evidence added to the record since the 
Board's April 1992 denial includes a November 1995 VA 
examination report showing that the puretone threshold at 
4000 Hz. was 40 decibels.  Such a finding constitutes hearing 
loss disability under 38 C.F.R. § 3.385.  Based upon the 
reasons for the prior denial, the absence of hearing loss 
that qualified as a disability under VA regulations, this 
evidence is new and material.  The evidence cures one of the 
evidentiary defects that had previously existed.  Therefore, 
the claim for entitlement to service connection for right ear 
hearing loss only is reopened.  

Nonetheless, considering the claim on the merits, the Board 
finds that the evidence does not support a claim for right 
ear hearing loss.  As discussed above, service connection 
requires competent evidence of a nexus to service or, in the 
instant case, evidence that the disability is proximately due 
to a service-connected disability.  

First, there was no indication of a right ear hearing loss in 
service or for many years thereafter.  Next, no physician has 
ever established a medical link between the veteran's current 
right ear hearing loss and military service or his service-
connected disability.  The record simply does not otherwise 
demonstrate a relationship between the veteran's right ear 
hearing loss and his military service or his service-
connected disability.  

Because there was no right ear hearing loss shown in service, 
no continuity of symptomatology for many years after military 
discharge, and no medical nexus of a relationship between the 
two or between his current hearing loss and a service-
connected disability, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Accordingly, the claim of entitlement to service connection 
for right ear hearing loss is denied.


ORDER

Entitlement to service connection for a perforated left 
tympanic membrane is denied.

Entitlement to service connection for diplopia and dizziness 
is denied.

New and material evidence having not been submitted, a claim 
of entitlement to service connection for a left ear hearing 
loss is not reopened and the claim is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for a right ear hearing 
loss is reopened and the appeal is granted to this extent.

Entitlement to service connection for right ear hearing loss 
is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

With respect to the remaining claim of entitlement to a 
increased rating for residuals of a head injury manifested by 
headaches, the Board finds that a remand is needed.

The Board previously noted that the veteran had submitted 
numerous and conflicting assertions regarding the nature and 
extent of his inservice head injuries, and that he had denied 
sustaining any intercurrent injuries, including post-service 
lumbar, cervical, or head injuries and a ruptured cervical 
disc with fusion.  

The Board ordered that an additional examination be 
conducted, but indicated that the examiner should be informed 
that he could not rely on the veteran's statements regarding 
the history of his inservice head injury and should instead 
rely on the documented medical evidence.  

The report of the January 2003 VA neurological examination 
conducted at the Biloxi VAMC indicates that the effect of the 
intercurrent post-service injuries to the veteran's head, 
neck, and face could not be distinguished.  He highly 
recommended that the RO obtain the opinion of physicians who 
had been treating the veteran at the New Orleans VAMC, as 
they might be able to give a better idea about the worsening 
of the veteran's symptoms.

An examination was conducted at the New Orleans VAMC in 
January 2004.  Unfortunately, the examiner did not address 
the questions set forth in the Board's December 2000 remand.  
Moreover, neither examination report describes the veteran's 
headaches in such a way that they can be evaluated under the 
diagnostic criteria.  

In this regard the Board notes that there is no indication 
whether the veteran suffers from prostrating attacks due to 
his headaches, and if so, whether they are completely 
prostrating and productive of severe economic inadaptability.  

The Board concludes that it is without sufficient medical 
evidence to determine whether an evaluation exceeding 30 
percent is warranted for the veteran's residuals of a head 
injury.  At the May 2005 hearing, the veteran and his wife 
also asserted that his headaches had become worse during the 
previous two years.  For these reasons, a current examination 
is in order.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA neurological examination to determine 
the severity of his service-connected 
residuals of a head injury.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  

All indicated tests and studies are to be 
performed.  The examiner should 
specifically identify all neurological 
manifestations directly attributable to 
the veteran's service-connected head 
injury residuals.  If no neurological 
manifestations are found, the examiner 
should so state.  The examiner should 
elicit a complete history pertaining to 
the veteran's headaches, to include 
whether he suffers from prostrating 
attacks.  If prostrating attacks are 
present, the examiner should indicate 
their monthly rate of occurrence over the 
past year.  Based upon the documented 
history and a review of the record, the 
examiner should indicate the character, 
frequency, and severity of the veteran's 
service-connected head injury residuals.  

The examiner should also provide an 
opinion regarding the impact of the 
veteran's headaches on his ability to 
work.  

The complete rationale for all opinions 
expressed must be provided in the 
examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________		 
____________________________
         F. JUDGE FLOWERS 			       HOLLY E. MOEHLMANN
          Veterans Law Judge 				Veterans Law 
Judge
         Board of Veterans' Appeals			       Board of 
Veterans' Appeals




	                            
_____________________________________
	LINDA A. HOWELL
	Acting Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


